NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ADARIUS HOLLINGER,                           )
a/k/a ADARIUS DESHON HOLLINGER,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4647
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 15, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.